Morgak, J.,
dissenting. In my opinion the employment of the relator *42by the Governor was authorized by law. The services which he rendered were conscientious, able and effective. The sum allowed him by the Legislature is insignificant in comparison to the magnitude of the interests which were intrusted to his care. I think payment of his services, under the authorized employment, formed a part of the expenses of the State, and I see no constitutional objection to the manner in which its payment was provided for. He earned his fee, and I think it should be paid to him..
I can not, therefore, assent to the decree just pronounced.
Rehearing refused.